Gilbert, J.
The exception is to a judgment refusing an interlocutory injunction to prevent the collection of the. tax on dealers in cigars and cigarettes, as provided in the act of the General Assembly approved March 28, 1931. Ga. Laws Ex. Sess. 1931, p. 11. It does not appear from the petition that complainants have suffered or are about to suffer any injury from the enforcement of that tax. No criminal prosecution has been begun or threatened against them on account of liability for and'failure to pay such tax, nor has any execution been issued or levied for the purpose of collecting the tax in that manner. Petitioners merely complain that such a law has been enacted by the General Assembly, and that if it is enforced they will be subject to criminal prosecution and to have their property seized, levied upon, confiscated, and sold under the provisions of said alleged unconstitutional act. The answer merely admits that it is the intention of the defendants to enforce the act, and that failure to comply therewith will “subject” petitioners to prosecution, etc. This court has held that a judgment refusing an interlocutory injunction where petitioners have been in no way harmed or threatened either criminally or civilly will not be reversed. Cathcart Van & Storage Co. v. Atlanta, 169 Ga. 791 (151 S. E. 489); Walden v. Sellers, 174 Ga. 774 (163 S. E. 897).

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent.